Separate appeals by the tax assessor and the city clerk of the city of White Plains (a) from an order, entered at Special Term, confirming the report of a referee reducing the 1933 assessment for the year 1934 tax on the real property of the respondent, and (b) from the same order confirming the same report in the same proceeding, reducing the 1934 assessment for the 1935 tax on the same property. Order unanimously affirmed, with costs. Concededly, the assessments complained of were made by the assessor, influenced in a considerable degree because of representations to him that property of other golf clubs in the county of Westchester were assessed at higher values than respondent’s property. No comparable sales and no market for property such as that of the respondent were shown. The referee considered the factual evidence and inspected the premises. The reductions suggested by him in his report in effect restored the assessed valuation of the respondent’s property in 1929, in which year, appellants concede, real estate values in White Plains were at their peak preceding the depression. Appellants show no justification for the progressive increase in the assessed valuation of respondent’s property since 1929. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.